DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
Information Disclosure Statement
The information disclosure statement filed on 5/7/2021 has been considered.
Drawings
The drawings filed on 5/7/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/7/2021 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 2006/0209514) in view of Witchger (US 6,097,602).

    PNG
    media_image1.png
    253
    390
    media_image1.png
    Greyscale

Regarding claim 1, Katoh discloses:
A chip-on-film (CoF) package, comprising: 
a base film (2, ¶0066) having an upper surface and a lower surface facing each other; 
a conductive line (3, ¶0066) on the upper surface of the base film; 
a semiconductor chip (5, ¶0065) on the upper surface of the base film and connected to the conductive line through a bump structure (6, ¶0067);
Katoh does not disclose “a heat radiator on the lower surface of the base film and underlying the semiconductor chip; an adhesive layer between the lower surface of the base film and the heat radiator; and a plurality of dam structures in the adhesive layer and overlapping the bump structure”.

    PNG
    media_image2.png
    506
    322
    media_image2.png
    Greyscale

In a similar device, however, Witchger discloses a package (11, column 2 line 66) comprising a base film (16, column 3 line 3), a semiconductor chip (14, column 3 line 3),  a heat radiator (12, column 2 line 66) on the lower surface of the base film (16) and underlying the semiconductor chip (14),  an adhesive layer (13, column 3 lines 10-24) between the lower surface of the base film and the heat radiator (12) and a plurality of dam structures (element 22 is interpreted as a continuous series of dam structures) in the adhesive layer and overlapping what would be the bump structure of the device of Katoh.  Witchger discloses that a device as taught provides a non-bleeding thermal interface (column 4 lines -13).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Katoh, including providing a heat radiator on the lower surface of the base film and underlying the semiconductor chip; an adhesive layer between the lower surface of the base film and the heat radiator; and a plurality of dam structures in the adhesive layer and overlapping the bump structure as taught by Witchger.
Regarding claim 6, the modification of Witchger further discloses:
in plan view, the plurality of dam structures (22) are arranged in an island shape within an area defined by edges of the heat radiator (19).
Regarding claim 7, the modification of Witchger further discloses:
wherein, in plan view, at least one side of the plurality of dam structures (22) is aligned with an edge of the heat radiator (19).
Regarding claim 8, Katoh further discloses:
wherein the base film includes a flexible insulating substrate (¶0066).
Regarding claim 9, the modification of Witchger further discloses:
wherein each dam structure of the plurality of dam structures (column 3 line 35) and the heat radiator includes a conductive material (column 1 lines 1-10). 
Regarding claim 10, the modification of Witchger further discloses:
wherein: each dam structure of the plurality of dam structures includes an insulating material (column 3 lines 30-31), and the heat radiator includes a conductive material (column 1, lines 1-10).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “in a plan view, the semiconductor chip has long sides extending in a first direction and short sides extending in a second direction perpendicular to the first direction, and the plurality of dam structures are arranged to entirely overlap the short sides of the semiconductor chip” in combination with the remaining claimed features.
Claims 16-25 are allowed.
Regarding claim 16, the prior art does not disclose “a protection layer on the conductive line and the upper surface of the base film to expose the conductive pad, an adhesive layer between the lower surface of the base film and the heat radiator; Page 4 of 8Serial No. UnassignedAtty. Docket No. 249/1292_00 two dam structures in the adhesive layer and respectively underlying the short sides of the semiconductor chip; and a cover film coupled onto a lower surface of the heat radiator.” in combination with the remaining claimed features.
Regarding claim 21, the prior at does not disclose “a display panel arranged to face a portion of the upper surface of the base film; and a driving printed circuit board arranged to face the other portion of the upper surface of the base film and a plurality of dam structures between the lower surface of the base film and the heat radiator and overlapping the bump structure” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899